Citation Nr: 1517393	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  12-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left lower extremity disability.

3.  Entitlement to service connection for a right lower extremity disability.

4.  Entitlement to service connection for a left upper extremity disability.

5.  Entitlement to service connection for a right upper extremity disability.

6.  Entitlement to service connection for residuals of right little finger injury.

7.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2013, the Veteran presented sworn testimony during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In August 2014, the RO issued a rating decision granting entitlement to service connection and assigned 20 percent disability rating for bilateral eye disability, effective March 23, 2012, which had previously been on appeal after being denied by the RO's June 2012 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In August 2013, the Board remanded the Veteran's claims of entitlement to service connection for hypertension; disabilities of the left and right upper and lower extremities; and residuals of right little finger injury and entitlement to TDIU.  In February 2014, the Board denied the Veteran's claims.  The Veteran appealed this decision to the United States Court of Appeals for Veterans' Claims (Court).  In March 2015, the Court vacated the Board's February 2014 decision and remanded the Veteran's claims to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2015 Memorandum Decision, the Court addressed the Veteran's contentions with respect to his seven claims: entitlement to service connection for hypertension; disabilities of the left and right upper and lower extremities; and residuals of right little finger injury and entitlement to TDIU.

Initially, with respect to the claim of entitlement to service connection for disabilities of the left and right upper and lower extremities, the Court determined that the Board relied on an inadequate September 2013 VA medical opinion in rendering its February 2014 decision.  Specifically, the Court indicated that the September 2013 VA negative nexus opinion was not in compliance with the Board's August 2013 remand directives, as the examiner did not concede the Veteran's lay statements that he was exposed to freezing temperatures during his combat military service in World War II.  The Court instructed that, upon remand, the Board is required to obtain "a new linkage opinion containing adequate rationale and adhering to the Board's prior remand instructions."  

With respect to the claim of entitlement to service connection for hypertension, the Court held that the Board relied on an inadequate March 2011 VA medical opinion in rendering its February 2014 decision.  First, while the VA examiner generally discussed the Veteran's claim of hypertension as "secondary" to a condition of arterioles and capillaries in the extremities, the VA examiner "failed to address whether [the Veteran's] hypertension was the primary disability caused by in-service exposure to extreme cold."  And secondly, the VA examiner failed to address whether cold injury residuals could aggravate hypertension.   

As to the claim of entitlement to service connection for residuals of right little finger injury, the Court determined that the Board relied on an inadequate September 2013 VA medical opinion in rendering its February 2014 decision.  The VA examiner's negative nexus opinion "focused entirely on the [V]eteran's in-service cold injury and did not address any traumatic injury" that the Veteran sustained during his combat military service.  The Court instructed the Board to obtain a VA opinion to address residuals of right little finger injury on a direct service connection basis.  

Additionally, updated VA treatment records should be secured on remand.

Lastly, the claim of entitlement to TDIU is inextricably intertwined with the other claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file VA treatment records dated from September 2013 to the present.

2.  Return the claims file to the September 2013 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum opinion concerning the claim for disabilities of the upper and lower extremities.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion. 
The examiner should opinion whether it is at least as likely as not (a 50 percent or greater probably) that the currently diagnosed osteoarthritis, peripheral neuropathy, and any other disabilities of the upper and lower extremities are related to the Veteran's military service, to include conceded exposure to freezing temperatures during the Battle of the Bulge and continuous upper and lower extremity symptoms since that injury.

No additional examination of the Veteran is necessary, unless the reviewing examiner determines otherwise.  

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3.  Return the claims file to the March 2011 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum opinion on the Veteran's hypertension claim.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion. 

The examiner should opine as to: (a) whether it is at least as likely as not (a 50 percent or greater probably) that currently diagnosed hypertension is related to the Veteran's military service, to include conceded exposure to freezing temperatures during the Battle of the Bulge; (b) whether it is at least as likely as not (a 50 percent or greater probably) that hypertension manifested to a compensable degree within one year of service; and (c) whether it is at least as likely as not (a 50 percent or greater probability) that hypertension was aggravated (permanently worsened) by the conceded cold injury or any residuals thereof.

No additional examination of the Veteran is necessary, unless the reviewing examiner determines otherwise.  

A comprehensive rationale must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4.  Return the claims file to the September 2013 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum opinion concerning the claim for residuals of a right finger injury.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion. 

The examiner should opinion whether it is at least as likely as not(a 50 percent or greater probably) that the currently diagnosed osteoarthritis of the right little finger is related to the Veteran's military service, to include a conceded injury to the right little finger when he slipped and his hand went down into a grate while loading shells in France.  See Board Hearing Transcript at 3.

No additional examination of the Veteran is necessary, unless the reviewing examiner determines otherwise.  

A comprehensive rationale must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

5.  Thereafter, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2014).



